Citation Nr: 0113264	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  98-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under 38 U.S.C., Chapter 
30, from August 19, 1996 through December 18, 1996.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to May 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for education 
benefits under the provisions of 38 U.S.C., Chapter 30, for 
the period from August 19, 1996 through December 18, 1996.  
Notice of the adverse decision was sent in January 1998.  The 
veteran's Notice of Disagreement was received in March 1998.  
He was furnished a Statement of The Case in April 1998 and he 
filed a timely Substantive Appeal in June 1998.

Though the Agency of Original Jurisdiction is the Regional 
Office in Muskogee, Oklahoma, the veteran is currently a 
resident of Sacramento, California, and his claim applies to 
a period of enrollment at Sacramento City College.  He has 
presented oral testimony pertinent to the current appeal 
before a hearing officer at a hearing conducted at the VA 
Satellite Center in Sacramento, California, in December 1998.

In February 1999, the veteran requested to be scheduled for a 
hearing at the VA Regional Office in Oakland, California, 
before a traveling Board Member.  He was duly scheduled and 
appeared for a hearing before the undersigned Board Member in 
October 1999, where he presented oral testimony and submitted 
evidence in support of his claim.  Unfortunately, the tape 
recording of his Travel Board hearing was accidentally lost 
before a transcript of the hearing could be made.  The case 
was forwarded to the Board in November 2000.  In 
correspondence dated in March 2001, the veteran was apprised 
of this situation and offered the choice of being scheduled 
for another hearing before a Board Member or waiving the 
hearing and having his appeal adjudicated based on the 
record.  The veteran faxed a reply to the Board in April 
2001, in which he elected to have another hearing before a 
traveling Board Member at a regional office.    


REMAND

The pertinent factual background of this case has been set 
forth in the Introduction above.  Because the veteran has 
requested a travel board hearing, one should be scheduled. 

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

Pursuant to the veteran's request, the RO 
should schedule the veteran for a hearing 
before a traveling Board Member at a 
regional office in reasonable proximity 
to the veteran's current address.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.  He has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991 & Supp. 2000) (Historical and 
Statutory Notes).  





CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


